 OTIS HOSPITAL53Otis Hospital and Massachusetts HospitalWorkersUnion,Local 880,Service Employees InternationalUnion,AFL-CIO. Case l-CA-10931December 7, 1976DECISION AND ORDERUpon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Hospital, Imake the following:FINDINGS OF FACTI.JURISDICTIONBY CHAIRMAN MURPHY. AND MEMBERSFANNING AND JENKINSOn June 3, 1976, Administrative Law Judge MarionC. Ladwig issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, fmdings, andconclusions of the Administrative Law Judge, and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Otis Hospital,Cambridge,Massachusetts, its officers, agents, suc-cessors, and assigns, shall take the action set forth insaid recommended Order.DECISIONSTATEMENT OF THE CASEMARION C. LADwIG, Administrative Law Judge: Thiscase was heard at Boston, Massachusetts, on March 10,1976. The charge was filed on August 1, 1975,1 and thecomplaint was issued on October 8. Nurses aide EvelynMerowski, a union organizer, was promised by her supervi-sor when she went on maternity leave that, upon her return,she could work on the night' shift if there was an opening.When she asked to return-before the election was held-the Hospital refused to permit her to fill a vacancy on thenight shift. The primary issues are whether, the Hospital,which did not call any defense witness, (a) refused heremployment because of her union activities, and (b)unlawfully interrogated, threatened, and otherwise coercedemployees before and on the day of the election, inviolation of Section 8(a)(3) and (1) of the National LaborRelations Act, as amended.The Hospital, a Massachusetts corporation, operates aproprietary chronic disease hospital in Cambridge, Massa-chusetts,where it annually has gross revenue in excess of$250,000, and receives goods and services valued in excessof $50,000 from Massachusetts suppliers who receive thegoods and services from outside the State. The Hospitaladmits, and I find, that it is engaged in- commerce withinthemeaning of the Act, and that the Union is a labororganization-within the meaning of Section 2(5) of the, Act.II.ALLEGED UNFAIR LABOR PRACTICESA.Prior ProceedingsInOtisHospital,222 NLRB 402 (1976), the Board heldthat the Hospital, upon advice of the same legal counsel,Julius Kirle, violated Section 8(a)(1) and (3) of the Act bywithholding a promised wage increase during the preelec-tion campaign. The Board also held that the Hospitalindependently violated Section 8(a)(1) by telling an em-ployee that the raise was not given because "the Union wasaround," and by coercive interrogation. (The Hospital has110 beds and about 225 employees. An election in threeseparate units was held on August 13 in Cases 1-CA-13583,1-CA-13584, and I-CA-13585.)At the request of the General Counsel, judicial notice wastaken of the earlier proceeding despite the objection ofCounsel Kirle that the General Counsel is "just trying tocolor up instead of sticking to the facts of the case" and"bringing in everything but the kitchen'sink to try to colorup and paint it so whoever reads it feels God knows what."B.Alleged Coercive ConductIt is undisputed that Nursing Supervisor KathleenNaughton had three private preelection conversationsabout the Union with nurses aide-Carmen McIntosh inNaughton's office and one in the utility room. About July31,`Naughton called McIntosh into the office, told herabout the election, and (as McIntosh credibly testified),"asked mewhether I was going to vote for the Union."(Emphasis supplied.) AfterMcIntosh said she did notknow, Naughton promised to give her a good recommenda-tion on her application to work for another hospital in thecity.Naughton again called her into the office aboutAugust 7 and `.`said to me that if the Union came in, therewerea lot of things that we could be deprived of,"and said"Wecould be denied"paid lunches and,parking privileges.(Emphasis supplied.) About August 11, Naughton calledher in the third time, asked her about her plans to work atthe other hospital, and said she should not vote for theUnion, or vote either way in the election, if she was leaving.IAll dates are in 1975 unless otherwise stated.227 NLRB No. 11 54DECISIONSOF NATIONALLABOR RELATIONS BOARDNaughton then explained that McIntosh "mustthink aboutthe other people that would be left behind... especially thePortuguese people.Larry [Administrator Lawrence Heseni-us ]could get rid of those peoplebecause most of them didn'tspeak English fluently, and hecould replace themwithEnglish-speaking people."(Emphasis supplied.) Shortlythereafter,Naughton spoke to McIntosh in the utility roomand "asked me if I wasstill going to vote for the Union."(Emphasis supplied.)McIntosh replied that maybe shewould.The Hospitalarguesthat Supervisor Naughton statedonly that the hospital administratorcould(notwould)takethe actions;arguesthat Naughton "was in no position toauthorize and control" the Hospital's actions concerningthe Portuguese people; and contends that what Naughtonstated(about the administrator depriving the employees ofprivileges) "tiesin" with the Hospital's campaign literature(that all wagesand benefits would be subject to bargain-ing). I reject thesedefenses. The -threats were not qualifiedby any of the carefully drafted language in the campaignliterature and were clearly coercive. There wereno assu-rances againstreprisals and the repeated interrogation inthe context of the threats was also coercive.About 3 p.m. (shift change time) on August 13, the day ofthe election, Nursing Supervisor Naughton was near thetimeclock. There she asked the question, "What are we allgoing to vote?" and in unison with three or four nursesaides,"raised their fist" and answered, "No." (The nursesaides werein one of the three bargaining units voting thatday.)Without presenting any contrary testimony, theHospital contends that "there is nothing violative of the Actin this action of hers, if indeed it did take place." TheGeneral Counsel contends that the supervisor's leading heremployeesin a cheer, to vote "No" against the Unionduring the votinghourswas acoercive act,Guyan ValleyHospital,Inc.,198NLRB 107, 113 (1972), "exert[ing]pressureupon employees ... to reveal their union senti-ments and constitut[ing] asubtle form of impermissiveinterrogation." I agree.After denying in its answer that Supervisor Naughton hassupervisorystatus,and then failing to call any witnesses tocontradictthe testimony given by General Counsel'switnesses, the Hospitalargues inits brief thatifNaughton isnot a supervisor as defined in the Act, the Hospital "cannotbe faulted for" her conduct. It is clear, however, thatNursing Supervisor Naughton (as well asMary Thomas,discussed later) is a statutory supervisor. She occupies aprivate officeand servesas shift supervisor, making out theschedule for registered staff-nurses,licensedpracticalnurses,nurses aides,and orderlies;assigningthem to thedifferentfloors to work; scheduling their days off and theirholidays; scheduling and approving overtime;calling inadditional'personnelwhen needed; and permitting orrequiringpersons on her shift to go home when sick. Shehas servedas actingdirector of nurses (a supervisoryposition between the nursing supervisor and the hospitaladministrator).Ifind that, as shift supervisors, she andNursing Supervisor Thomas both responsibly direct thenursing and- other personnel on their shifts and aresupervisorswithin the meaning of the Act.Wing MemorialHospital Association,217 NLRB 1015 (1975).Accordingly, I find that the repeated interrogation, thethreats, and Nursing Supervisor Naughton's conduct on the'day of the election were coercive and interfered withemployees' Section 7 rights, in violation of Section 8(a)(1)of the Act.C.Alleged DiscriminationNurses aide Evelyn Merowski, organizing for the Union,"passed out union authorization cards from the beginning"of the organizing drive in October 1974. She attended about12 union meetings and helped print union newsletters,which were distributed to the hospital employees. One ofthese newsletters which was issued during her maternityleave carried a long article over her name, complainingabout how the Hospital had treated her and concludmg, "Ifwe have a Union at the Otis Hospital, this situation can beavoided in the future."When she went on maternity leave in January, she askedher day-shift supervisor, Nursing Supervisor Thomas, if shecould work on the night (11-7) shift when she returned"because at that time I would have a newborn baby and Iwould not be able to do the day shift." It is undisputed thatThomas "said that there would be no problem providingthat they did need the help [on the night shift] at that time."(Merowski's husband, who had a day-shift job, could takecare of the baby while she was working on the night shift,but she had nobody to take care of the baby if she returnedto the day shift.)-Merowski gave birth to the baby in May and about June11 (after her article appeared in the union newsletter), shetelephoned the new director of nurses, Bernadine Scutta, toreturn to work. Scutta said she did not think Merowski wason maternity leave, but had been terminated. The next day,Scutta 'called her back and conceded that she was onmaternity leave. However, despite the fact that there was ashortage of nurses aides on the night shift and the Hospitalwas advertising in the Boston newspapers for experiencednurses aides on all shifts, Scutta adamantly refused-without giving any reason-to permit Merowski to work atnight.As Merowski credibly testified, "she told me that Icouldn't go on nights; that I could go back on the same shiftthat I left ... on the same floor." Merowski mentionedtalking to Nursing Supervisor Thomas about returning onnights, but Scutta said, "That doesn't make any difference.You're dealing with me now.... I won't let you [come]back on nights." When Merowski insisted-that she couldnot work on days, because she had a 1-month old babywhom she could not leave with anyone, Scutta asked her tosubmit a letter of resignation, Merowski refused, and Scuttasaid she would send Merowski a telegram, stating that she"voluntarily resigned." On the next day, June 13, Merowskitelephoned Scutta and complained that "it just wasn't fairtome because I had been working at the hospital almostthree years, and there was never anything wrong with mywork. And it wasn't fair that I should have to resign likethat."Merowski then asked if Scutta did not need help onnights, and Scutta untruthfully answered, "No."At that point, Merowski and Scutta exchanged a series ofregistered letters.Merowski wrote on June 13 that sheconsidered herself on maternity leave, stated "I hope theattitude you took towardme doesnot have anything to do OTIS HOSPITAL55with my pro-union sentiment-and activities,"and added,"Whenever an opening becomes available on nights, Iexpect to get the job."Scutta answered on June 19,givingMerowski until June 23 to return to work on the day shift"that you worked prior to your matermty leave of absence,"denying any antiunion motivation, and adding, "I muststaff the Hospital according to its needs and not accordingto your expectations"-without giving any specific reasonfor not permitting her to work at night. On June 26, Scuttawrote that Merowski had failed to return to work, and that"I have no other choice but to either have-you justify anyfurthermaternity leave of absence by Monday June 30,1975 or consider you as having resigned your position onthe staff of the Otis Hospital as of that date." Merowskianswered on June 30 that she had no intention of resigning,stated that she wanted to return on the night shift "as waspromised to me by the hospital when I began my leave ofabsence,"and asked to continue on leave"until I amreturned to work on the night shift." Scutta wrote the finalletter on July8, statingthat the Hospital's June 19 positionwas clear,denied that the Hospital promised to put her onthe night shift, stated that Merowski's letter confirmed thatshe was able to return to work, and gave her until July 14 toreturn on the day shift or "I shall consider you as havingquit your position effective as of that date and shall markthe hospital records accordingly." Apparently because ofthe Hospital's June 15 newspaper ad for experienced nursesaides on "all shifts, no rotation," Scutta had dropped heruntruthful,-oral claim on June 13 that there was no vacancyon the night shift. Yet Scutta remained adamant againstpermittingMerowski to work on the night shift, withoutgiving any reason.In the Hospital'sbrief,the counsel suggests variousunfounded reasons for not permitting Merowski to work onthe night shift. The brief contends that Supervisor Thomashas no authority to make any commitment to haveMerowski return on the night shift and argues that "if therewas no suchauthoritative promise by Respondent, GeneralCounsel's8(a)(3)and (1) allegations with respect toMerowski must fall"-without suggesting any nondiscrimi-natory reason for the Hospital not wanting Merowski, anexperienced nurses aide, to fill a night-shift vacancy, even ifno promise had been made. The brief then argues that, ifmore nurses aides were needed on nights,even more peoplewould be needed on the day shift "because they have muchmore work on days"-apparently suggesting that theHospital preferred to leave the night-shift vacancies un-filled until it could fill the day-shift vacancies, despite itsnewspaper ads for nurses aides on"all shifts."Next, afterciting various clearly inapposite cases, the brief argues that"Merowski's so-called notorious union activity alleged bythe General Counsel afforded her no shield"-despite theabsence of any improper conduct on Merowski's part. And,despite the fact that Merowski's mother and brother livedelsewherein the city and were not available to take care ofthe baby in the daytime, the brief argues that suchbabysitting by relatives "is usually done by all workingpeople who have babies." Finally, the counsel contends inthe brief that Director of Nursing Scutta's statement in herJune 19 letter,"Imust staff the Hospital according to itsneeds and not according to your expectations," was amanagerial decision that more people were needed on theday shift, and argues that the Hospital, "as Master of itsown affairs," had complete freedom to make that deci-sion-thereby leaving unfilled vacancies onboththe nightand day shifts.These defenses are so frivolous that I find that thecounsel is obviously asserting them for purposes of delay.The evidence is clear that (1) Merowski actively cam-paigned for the Union before her maternity leave andcontinued her union activity during her leave,(2) theelection was pending when she requested reinstatement, (3)theHospital -knew she could not work on the day shiftbecause of her newborn baby, (4) there was_a vacancy whenshe asked to return on the night shift, and (5) there was nonondiscriminatory reason for the Hospital to refuse topermit her to fill the vacancy. Under these circumstances, Ifind that the Hospital denied her reinstatement except uponthe day shift-with knowledge that she could not workdays-in order to prevent her from returning to work andresuming her union organizing inside theHospital Itherefore find, as contended by the General Counsel, thatthe Hospital refused on and since June 19 to permit her towork on the night shift solely because of her union activity,thereby discriminating against her in violation of Section8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.By refusing to reinstate Evelyn Merowski on andsince June 19, 1975, because of her union activity, theHospital engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(3) and (1) andSection 2(6)and(7) of the Act.2.By coercively interrogating and threatening employ-ees, the Hospital violated Section 8(a)(l) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policiesof the Act.The Respondent having discriminatorily refused anemployeereinstatement,Ifind it necessary to order it tooffer her full reinstatement, with backpay computed on aquarterly basis plus interest at 6 percent per annum inaccordance with F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962), from date of refusal to date of proper offer ofreinstatement. Inasmuch as the Respondent'sunlawfulconductgoesto the heart of the Act, I find that a broadorder against infringing upon the employees' Section 7rights in any other manner is necessary.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: 56DECISIONSOF NATIONALLABOR RELATIONS BOARDORDER2Respondent, Otis Hospital, Cambridge, Massachusetts,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Denying reinstatement to or otherwise discriminatingagainst any employee for supporting Massachusetts Hospi-talWorkers Union, Local 880, Service Employees Interna-tional Union, AFL-CIO, or any other union.(b) Threatening to discriminate against employees or towithdraw benefits from them if they vote for a union.(c) Coercively interrogating any employee about support-ing or voting for a union.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act:2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Evelyn Merowski immediate and full reinstate-ment on thenight shift to her former job or, if her job nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay or other benefits in themanner set forth in the Remedy section.(b) Preserve, and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its hospital in Cambridge, Massachusetts,copies of the attached notice marked "Appendix?' 3 Copiesof said notice, on forms provided by the Regional DirectorforRegion I, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt -thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-anly posted. Reasonable steps, shall be taken by theRespondent to insure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT Is ALSO RECOMMENDED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRulesandRegulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adoptedby theBoard and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.3 In theeventthe Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Order oftheNationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL offer full reinstatement to Evelyn Merow-ski,with backpay since June 19, 1975, plus 6 percentinterest.WE WILL NOT deny reinstatement to any employee onleave of absence for supporting Massachusetts HospitalWorkers Union, Local 880, Service Employees Interna-tional Union, AFL-CIO, or any other union.WE WILL NOT threaten to discharge employees or totake away benefits from them if they support or vote fora union.WE WILL NOT coercively question you about support-ing or voting for a union.WE WILL NOT unlawfully interfere with your unionactivities.OTIS HOSPITAL